Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 14, 2018

                                            No. 04-18-00682-CV

                                              IN RE Reina S.C.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        Relator filed a petition for writ of mandamus in this court on September 24, 2018. The
court requested a response, ordering it to be filed on or before November 8, 2018. The attorney
ad litem for the children, one of the real parties in interest, filed a motion for extension of time to
file a response. On November 13, 2018, the attorney ad litem for the children filed a response.
Accordingly, we GRANT the motion for extension of time and ORDER the response deemed
filed.

         We order the clerk of this court to serve a copy of this order on all counsel and the trial
court.

           It is so ORDERED on this 14th day of November, 2018.



                                                             PER CURIAM



         ATTESTED TO: _______________________________
                       KEITH E. HOTTLE,
                       Clerk of Court




1
 This proceeding arises out of Cause No. 2018-PA-01865, styled In the Interest of J.J.R.S. and L.J.R.S., Children,
pending in the 37th Judicial District Court, Bexar County, Texas. The Honorable Charles E. Montemayor,
Associate Judge, signed the order at issue in this original proceeding.